WESTERFIELD, J.
Plaintiff was injured when a passenger in an automobile ominbus operated by defendant.
She sues for damages. From a judgment against it, defendant appeals.
There is the usual conflict of evidence in the record; however, there is testimony which, if believed, amply supports the judgment. We are unable to say that the court manifestly erred. Its findings on the question of liability will be affirmed.
Plaintiff’s injuries were not serious. She suffered with muscular strain and a few bruises on her legs and back. Her physician recommended that she rest in bed, which she did a while, but his testimony indicates that this advice was inspired largely by what might happen and but little by what had happened.
She could not have suffered very much and we believe an award of $250.00 to be sufficient.
It is therefore ordered that the, judgment appealed from be amended by reducing the amount awarded plaintiff to $250.00 and, as thus amended, affirmed.